975 A.2d 1081 (2009)
HOLT'S CIGAR COMPANY, INC., Black Cat Cigar Company, Altadis USA, Inc. Swisher International, Inc., John Middleton, Inc., Cigar Association of America, Inc., and Pennsylvania Distributors Association, Inc., Respondents
v.
The CITY OF PHILADELPHIA and Robert D. Solvibile, in his Official Capacity as Acting Commissioner of the Department of Licenses and Inspections of the City of Philadelphia, Petitioners.
Holt's Cigar Company, Inc., Black Cat Cigar Company, Altadis USA, Inc. Swisher International, Inc., John Middleton, Inc., Cigar Association of America, Inc., and Pennsylvania Distributors Association, Inc., Petitioners
v.
The City of Philadelphia and Robert D. Solvibile, in his Official Capacity as Acting Commissioner of the Department of Licenses and Inspections of the City of Philadelphia, Respondents.
No. 491 EAL 2008, No. 492 EAL 2008.
Supreme Court of Pennsylvania.
July 9, 2009.

ORDER
PER CURIAM.
AND NOW, this 9th day of July, 2009, the Petitions for Allowance of Appeal are GRANTED. The issue, rephrased for clarity, is:
*1082 Does the General Assembly's inclusion of a scienter requirement in the crimes established by 35 P.S. § 780-113(a)(33) preempt Philadelphia Code §§ 9-622(5)(a) and 9-629(2), which impose civil penalties for the sale of enumerated products without requiring a showing of the seller's intent?